Citation Nr: 1500138	
Decision Date: 01/05/15    Archive Date: 01/09/15

DOCKET NO.  10-02 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 percent for the service-connected diabetes mellitus.

2.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for non-Hodgkin's lymphoma.

5.  Entitlement to service connection for a respiratory disorder.

6.  Entitlement to service connection for erectile dysfunction.

7.  Entitlement to service connection for peripheral neuropathy of the upper extremities.

8.  Entitlement to service connection for peripheral neuropathy of the lower extremities.

9.  Entitlement to service connection for a kidney disorder.

10.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1969 to December 1973.  His service included a tour of duty in the Republic of Vietnam from June 1969 to May 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from May 2008 and February 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

In September 2010, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Board hearing held at the RO.  A transcript of the hearing is of record.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  A review of the Virtual VA paperless claims processing system includes a transcript from the November 2013 Board hearing as well as VA outpatient records dated in 2012.  

The issues of an evaluation in excess of 20 percent for the service-connected diabetes mellitus as well as service connection for a psychiatric disorder, hypertension, peripheral neuropathy of the upper and lower extremities and a skin disorder are being remanded and are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The currently demonstrated erectile dysfunction is shown as likely as not to be proximately due to or the result of his service-connected diabetes mellitus.

2.  The Veteran is not shown by the evidence to have or have had non-Hodgkin's lymphoma at any point since filing his claim for service connection for such disability.  

3.  The Veteran is not shown by the evidence to have or have had a respiratory disorder at any point since filing his claim for service connection for such disability.  

4.  The Veteran is not shown by the evidence to have or have had a kidney disorder at any point since filing his claim for service connection for such disability.  



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his disability manifested by erectile dysfunction is proximately due to or the result of his service connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2014).

2.  The Veteran does not have a disability manifested by non-Hodgkin's lymphoma due to disease or injury that was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1116(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(e) (2014).

3.  The Veteran does not have a respiratory disability, to include cancer, due to disease or injury that was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1116(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(e) (2014).

4.  The Veteran does not have a kidney disability due to disease or injury that was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The requirements of 38 U.S.C.A. § 5103 and 5103A have been met with respect to the issues being decided herein.  There is no issue as to providing an appropriate application form or completeness of the application. VA notified the Veteran in December 2007 and April 2008 of the information and evidence needed to substantiate and complete the claims, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The issues being decided herein were most recently addressed in a December 2012 supplemental statement of the case. 

VA made reasonable attempts to obtain identified medical records pertinent to this claim.  Unfortunately, despite adequate attempts to obtain all identified medical records, VA was unable to obtain the Veteran's complete VA treatment records dated from January 1, 1975 to December 31, 2007 from the Pittsburgh VA Medical Center, and from the Pittsburgh Vet Center, despite.  See Memorandum dated in December 2012 on the Formal Finding of the Unavailability of Treatment Records.  

Also, the Board acknowledges that a VA examination was not obtained in response to the Veteran's service connection claims for non-Hodgkin's lymphoma, a respiratory disorder and a kidney disorder, but has determined that such examinations are not required in this case.  

The medical evidence of record is sufficient to decide the claims and for the reasons given below there is no competent evidence of the disabilities being claimed.  38 U.S.C.A. § 5103A(d) (West 2002); see McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Also, the appellant presented hearing testimony before the Board in September 2010.

Hence, VA has fulfilled its duty to notify and assist the appellant, and adjudication at this juncture of the issues decided below, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet, App. 384, 394 (1993).  


II.  Analysis

A.  Law and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires competent evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology. However, 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Presumptive service connection on the basis of herbicide exposure is provided for specified diseases manifested to a degree of 10 percent within a specified period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 1116(a); 38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected even though there is no record of such disease during service:  chloracne or other acneform disease consistent with chloracne, Type 2 diabetes, Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e); 75 Fed. Reg. 53,202 -53,216, 53,205 (Aug. 31, 2010). 

During the pendency of the appellant's claim and appeal, VA amended 38 C.F.R. § 3.309(e) to include ischemic heart disease.  75 Fed. Reg. 53202 (August 31, 2010).  This amended rule applies to claims received by VA on or after August 31, 2010 and to claims pending before VA on that date. 75 Fed. Reg. 53202 (August 31, 2010).  Id.  

Notwithstanding the foregoing presumptions, a claimant is not precluded from establishing service connection with proof of direct causation.  38 U.S.C.A. § 1113(b); Combee v. Brown, 34 F. 1039, 1042 (Fed. Cir. 1994).

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a). 

Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

As the Veteran's claims for service connection for the present disabilities were filed after October 2006, the current version of 38 C.F.R. § 3.310 is for consideration.  See 38 C.F.R. § 3.310 (2014).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is resolved in favor of the Veteran. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


B.  Erectile Dysfunction

The Veteran asserts that his erectile dysfunction/impotence is secondary to his service-connected diabetes mellitus which he was diagnosed as having in 2006.  As to the onset of his erectile dysfunction, the evidence is not consistent.  

On the one hand, VA examination reports in December 2007 and July 2011 appear to relay the Veteran's report that the disorder began in approximately 2002 to 2003 which predates his diabetes mellitus diagnosis.  It was on this basis that the December 2007 and July 2011 VA examiners negated a nexus between the Veteran's erectile dysfunction and his service-connected diabetes mellitus.  

However, the Veteran's representative who took issue with the finding that the Veteran's erectile dysfunction predated his diabetes mellitus in a November 2014 Informal Hearing Presentation and pointed out that available treatment records do not show treatment for erectile dysfunction prior to the Veteran's diagnosis of diabetes mellitus.  

Moreover, there is a September 2001 opinion from the Veteran's private physician, Dr. Dixon, who opined that the Veteran's "recent impotence" was most likely secondary to his diabetes.  

In light of the foregoing, the Board finds the evidence to be in relative equipoise in showing that the Veteran's erectile dysfunction is as likely as not proximately due to or the result of his service-connected diabetes mellitus. 

Thus, by resolving all reasonable doubt in the Veteran's favor, secondary service connection is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.310.


D.  Non-Hodgkins Lymphoma/Respiratory Disorder/Kidney Disorder

As noted above, an essential element for establishing service connection is competent evidence of a current disability.  Shedden, supra; see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In this case, the evidence does not show that the Veteran has or has had the claimed disabilities of non-Hodgkin's lymphoma, a respiratory disorder claimed a cancer, or a kidney disorder at any point from the date he filed his claims for service connection in July 2007 and March 2008.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement that a claimant have a current disability before service connection may be awarded ... or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication). 

In regard to a respiratory disorder, the VA hospital records in July 1975 note that the Veteran was hospitalized in June 1975 with an onset of symptoms that included fatigue, night sweats, painful nodular lesions on both lower extremities, and occasional fever.  He reported that the onset of symptoms was in mid-May 1975.  He was again hospitalized in July 1975 for reevaluation and was diagnosed as having desquamated interstitial pneumonitis, erythema nodosum, right hilar adeopathy, positive purified protein derivative and status post thoracotomy with open lung biopsy.  Lymph nodes were read as negative for sarcoidosis.  

There is no further medical evidence showing respiratory complaints or diagnoses despite voluminous VA outpatient treatment records on file from 2008 to 2012.  Moreover, the lung findings at a VA examination in December 2007 were unremarkable.  

In terms of non-Hodgkins lymphoma and a kidney disorder, these claimed disabilities are likewise not shown by the medical evidence of record, including the voluminous VA outpatient treatment records on file from 2008 to 2012.  

Moreover, the findings at the December 2007 VA examination specifically noted that there was no medical evidence of nephropathy.  Similarly, the VA examiner in July 2011 remarked that the Veteran had normal renal function and that there was no medical evidence of nephropathy at that time.

As to the Veteran's statements that he has non-Hodgkins lymphoma, a respiratory disorder claimed as cancer and a kidney disorder, he is competent to testify as to his symptoms.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  In addition, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  However, the lack of a diagnosis of these claimed disabilities by a health care professional in this case outweighs the more general and conclusory descriptions of the Veteran and his opinion that his subjective symptoms constitute such a disability.  Cf. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (threshold considerations in weighing the probative value of medical opinions include the qualifications of the person opining, and most of the probative value from such opinions come from their reasoning).

In short, the weight of evidence establishes that the Veteran does not have the disabilities of non-Hodgkins lymphoma, a respiratory disorder and a kidney disorder for which service connection is sought; thus, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).   

Accordingly, the claims for service connection for non-Hodgkins lymphoma, a respiratory disorder and a kidney disorder must be denied.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  As the preponderance of the evidence is against these claims, and the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A.§ 5107(b).


ORDER

Service connection for erectile dysfunction, as secondary to diabetes mellitus, is granted.

Service connection for claimed non-Hodgkins lymphoma is denied.

Service connection for a claimed respiratory disorder is denied.

Service connection for a claimed kidney disorder is denied.



REMAND

A.  Psychiatric Disorder

In written argument in November 2014, the Veteran's representative requested that the Veteran's claim of service connection for a psychiatric disorder include consideration for PTSD.  

In this regard, VA mental health outpatient treatment records in 2008 and 2009 show that the Veteran was experiencing distressing recollections and dreams of his service in Vietnam.  They also show that he had a positive screen for PTSD in May 2012.  He has additionally been diagnosed by VA as having anxiety and depression.  

Accordingly, this matter must be remanded to the AOJ for proper development and consideration of all diagnosed psychiatric disabilities.  See Clemmons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).  

The development should include proper notice of 38 C.F.R. § 3.304(f), stressor verification and a VA examination.  


B.  Diabetes Mellitus, Type II

The Veteran disagrees with the 20 percent rating assigned for his service-connected diabetes mellitus, Type II.  In a written argument in November 2014, his representative pointed out that the last VA examination for this disability had been conducted over three years earlier and requested that the Veteran be afforded a new examination, indicating that the condition had worsened.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007)(when a veteran indicates that his disability has increased since his last VA examination, a reexamination should be scheduled); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding an examination necessary where a Veteran alleged worsening).

Accordingly, this matter must be remanded so that the Veteran can be afforded a new examination to assess the current severity of his service connected diabetes mellitus.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.


C.  Peripheral Neuropathy of the Upper and Lower Extremities

The Veteran claims that he has peripheral neuropathy of the upper and lower extremities secondary to his service-connected diabetes mellitus.  The evidence on file to date is unclear as to the diagnosis and nature of such disabilities.  

While the VA outpatient records include diabetic neuropathy on problem lists, it is not clear whether this assessment pertains to the upper and/or lower extremities.  Moreover, a VA examiner in July 2011 reported that the Veteran had elevated B12 which could cause the same symptoms as peripheral neuropathy.  He went on to state that this was not the result of or caused by the diabetes.  

There is also Dr. Dixon's September 2011 report that the Veteran most recently had bilateral lower limb sensory neuropathy, and that it could be related to diabetes or sarcoid.  

Accordingly, the Veteran should be afforded a new examination in order to clarify the diagnosis of peripheral neuropathy of the upper and lower extremities and the etiology of same.  38 U.S.C.A. § 5103A(d); 38 U.S.C.A. § 3.159.


D.  Skin Disorder

The Veteran asserted at a VA examination in July 2011 that he experienced skin problems on his feet and groin since Vietnam which he described as "jungle rot".  He said he currently self treats the disability with Shea Butter.  He also said that at times he is unable to wear underwear due to chafing.  He denied any lesions to the groin area at that time and examination findings revealed no active lesions.  

A review of the Veteran's service treatment records show that he was treated on one occasion, in February 1970, for a rash in the groin area.  They also show that he reported a positive history of skin disease on a June 1970 Report of Medical History.

The July 2011 VA examiner unfortunately did not render an opinion with respect to the groin rash, presumably on the basis that a groin rash was not present at the time of examination.  

In this regard, the Board is cognizant that there can be active and inactive phases of certain skin disorders which complicate VA's ability to fully evaluate such disorders.  See generally Ardison v. Brown, 6 Vet. App. 405 (1994) (due to fluctuating nature of condition, a remand was necessary where appellant was examined during inactive stage).  Cf. Voerth v. West, 13 Vet. App. 117, 122-23 (1999) (holding that a condition that became inflamed approximately twice a year for a few days did not require examination during flare-up).  However, these examination difficulties do not obviate VA's duty to provide medical examination and opinion in this case.  

Thus, in light of the Veteran's inservice treatment for a groin rash and reports of present skin problems in the groin area, a medical nexus opinion must be obtained in this regard.  See McLendon v. Nicholson, 20 Vet. App 79 (2006).

Due to the inactive and active phases of this claimed skin disorder, the Veteran's cooperation in developing this claim may be vital to an accurate and final resolution of his appeal.  

The Veteran is hereby advised to report to the VA dermatology clinic during an active phase, and to follow through with any suggested testing (if he hasn't done so already).  He is also requested to advise the RO if any VA treatment for his genital skin disorder occurs to ensure that the medical records are associated with the claims file.  He should also be scheduled for a new VA skin examination.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.


E.  Hypertension

With respect to the claimed hypertension, the Veteran asserts, in part, that the condition is aggravated by his PTSD.  

Thus, this matter must be deferred pending adjudication of the Veteran's claim for service connection for a psychiatric disorder, to include PTSD, as these claims are intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, these remaining matters are REMANDED for the following action:

1.  The AOJ should take appropriate steps to obtain and associate with the claims file, physically or electronically, any outstanding VA treatment records for the Veteran's pending issues on appeal.  If such records cannot be obtained or if no such records exist, the RO should document such findings, and the Veteran shall be notified accordingly.

2.  The AOJ also should send a letter to the Veteran informing him of the regulations pertaining to service connection for PTSD under 38 C.F.R. § 3.304(f), to include the July 2010 revisions.  Specifically request that he provide detailed stressor information to include dates, places, assigned units and names associated with the stressful events.

3.  The AOJ should take any necessary development to independently verify the stressor information he provides, including contacting the JSRRC, NARA, NPRC, or other appropriate agency, and obtaining the Veteran's entire personnel file.  The agencies contacted should provide any available information, to include unit records, that might corroborate the Veteran's alleged in-service stressor(s) from his period of active military service.  Any additional action necessary for independent verification of the particular alleged stressor, including follow-up action requested by the contacted entity, should be accomplished.  If the search for corroborating information leads to negative results, the RO/AMC must notify the Veteran and his representative of this fact, explain the efforts taken to obtain this information, and describe any further action to be taken.
 
4.  After securing any corroborating evidence from the aforementioned agencies, regardless of whether or not the reported stressor incident is additionally verified, the AOJ should make arrangements for a VA psychiatric examination with the appropriate clinician to determine the nature and etiology of any claimed acquired psychiatric disorder, to include PTSD.  If verification of the reported stressor(s) has been conceded, the RO/AMC must include that information in its examination request.  The claims file, to include a copy of this remand and any stressor verification information, should be made available to and reviewed by the examiner. 

The examiner must review the pertinent evidence and undertake any indicated studies.  The examiner must then provide a diagnosis for each psychiatric disability found, made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  38 C.F.R. § 4.125(a) (2014).  For each diagnosis, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent degree of probability or higher) that the disability had its clinical onset during service, was chronically worsened during service, was related to any incident of service, or was manifest as a psychosis within one year after discharge from service.  If the examiner diagnoses the Veteran with PTSD, he or she must specify the stressor or stressors underlying the diagnosis.  In doing so, the examiner should acknowledge all of the Veteran's lay statements regarding the claimed stressor(s). 

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  If his reports are discounted, the examiner should provide a reason for doing so. 

A rationale for any opinion offered is requested.  If the examiner is unable to render the requested opinion without resort to pure speculation, he or she must so state; however, a complete rationale for such a finding must be provided.  

5.  The AOJ also should arrange for a VA examination to determine the current severity of the Veteran's service-connected diabetes mellitus and any associated conditions; namely, peripheral neuropathy of the upper and/or lower extremities.  All tests and studies deemed necessary shall be conducted by the examiner. 

The examiner should identify all diabetic pathology found to be present.  To the extent possible, the examiner should determine if the Veteran's diabetes requires regulation of activities.

Further, the examiner should also discuss the nature and severity of any peripheral neuropathy found.  That is, whether it is at least as likely as not that the Veteran has peripheral neuropathy of the upper and/or lower extremities and whether such disabilities are proximately related to or the result of his service-connected diabetes mellitus.

All findings and conclusions should be set forth in a legible report, and the examiner should provide a detailed rationale for any opinion expressed.  If an opinion cannot be rendered without resorting to speculation, the examiner should state why that is so.

6.  After all requested records and/or responses have been received, the AOJ should arrange for the Veteran to undergo a VA skin examination in order to obtain further medical information as to the nature and etiology of his claimed groin rash. 

The contents of the claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The physician is requested to 1) identify the exact diagnosis for the Veteran's claimed groin rash, and 2) provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that this skin disorder had its clinical onset during service or otherwise was due to an event or incident of that service.  

All findings and conclusions should be set forth in a legible report, and the examiner should provide a detailed rationale for any opinion expressed.  If an opinion cannot be rendered without resorting to speculation, the examiner should state why that is so.

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the AOJ should readjudicate the claims remaining on appeal in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and the should be afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


